Puerto Rico, veinte y uno de Septiembre de mil novecientos. — Visto el presente recurso gubernativo interpuesto por Don Basilio Piñero y Estrella contra negativa del Registrador de la Propiedad de esta Capital á inscribir una escritura de compra-venta de una finca rústica. — Resultando : Que por escritura pública otorgada en esta Capital ante el Notario Don Santiago R. Palmer, en veinte y cinco de. Julio del año en curso, Don Miguel I. Llompart y Mulier,. como apoderado sustituto de Doña María Ignacia Espendez, vendió á Don Basilio Piñero y Estrella una finca rústica de la propiedad de su representada, de cien cuerdas, y setenta y cinco céntimos de otra, de extensión superficial, equivalentes' á treinta y nueve hectáreas, cincuenta y nueve áreas, ochenta y ocho centiáreas, radicada en el barrio de Canóvanas, del término municipal de Loiza, por el precio y demás condiciones establecidas en la misma escritura, y que presentada ésta al Registrador de la Propiedad de esta Capital para su inscripción, le fué denegada, según nota puesta al pie de la misma escritura, por el defecto insubsanable de que el poder otorgado por Doña María Ignacia Espendez á favor de Don Ignacio Llompart, y sustituido por éste á Don Miguel I. Llompart, no contiene cláusula bastante para vender *387bienes pertenecientes á dicha Sra. — Resultando del poder antes expresado : Que fué otorgado en París en veinte y siete de Diciembre de mil ochocientos setenta y ocho ante el Notario Mr. Richard y su colega Mr. Luidet por Doña María Ignacia Espendez, asistida de su esposo Don Renato Guerineau, en favor de Don Ignacio Llompart y Jaume, y sustituido por éste á su hijo Don Miguel I. Llompart y Mulier, en siete de Mayo del corriente año, ante el Notario de esta Capital Don Mauricio Guerra Mondragón y Megías ; que realmente dicho poder no contiene cláusula expresa para vender los bienes propios de la Sra. poderdante, sino para percibir y cobrar cuantas cantidades se le debieran en esta Isla á su difunto hermano Don Juan Alejo Espendez, de quien era la Doña María Ignacia legataria universal y albacea testamentaria, y para que en el ejercicio del expresado poder pudiera practicar todos los actos y diligencias que en el mismo se especifican y detallan, incluso para llevar en juicio la representación de la Sra. poderdante y para nombrar sustitutos. — Resultando : Que notificada la negativa del Registrador al presentante de la escritura, como manifestara éste, que no era conforme con dicha resolución y solicitara que se remitieran á este Tribunal los documentos presentados, á los efectos de la Orden General número 99, así lo hizo !el Registrador de la Propiedad, remitiendo la escritura de veinte y cinco de Julio en unión del poder de Doña María Ignacia Espendez. Considerando: Que con arreglo al artículo 18 de la Ley Hipotecaria vigente en esta Isla, los Registradores calificarán bajo su responsabilidad la legalidad de las escrituras en cuya virtud se solicite la inscripción y la capacidad de los otorgantes por lo que resulte de las mismas escrituras. — Considerando : Que para transigir, enajenar, hipotecar ó ejecutar cualquier otro acto de rigoroso dominio, no se necesita mandato expreso; y que no conteniendo cláusula expresa para vender, el poder conferido por Doña María Ignacia Espendez á su apoderado Don Ignacio Llompart y sustituido por éste á *388.su hijo Don Miguel, la venta otorgada por éste á Don Basilio Piñero de la finca rústica propiedad de su poderdante, no es obligatoria para ésta á menos que la ratifique, lo que no consta se haya verificado; y por consiguiente no puede ser inscrita en el Registro de la Propiedad por el defecto insubsanable de que adolece, con arreglo á los artículos 65 de la citada Ley, 110 del Reglamento de la misma, y 1,259, 1,713, 1,714 y 1,727 del nuevo Código Civil. Se confirma la nota puesta por el Registrador de esta Capital al pie de la escritura de que se trata en el presente recurso; y devuélvanse los documentos presentados al Registrador de la Propiedad con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial para su conocimiento y demás efectos procedentes. — Lo proveyeron y firman los Sres. del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — Rafael Nieto Abeillé. — Louis Sulzbacher. — E. de J. López Gaztambide, Secretario.